Appellant has appealed from a judgment of the Franklin County Court of Common Pleas, Division of Domestic Relations, which sustained a motion to dismiss a petition for a civil protection order pursuant to R.C. 3113.31 and sets forth the following assignment of error:
"The Court erred in denying a Civil Protection Order, Final Judgment Entry on the sole and exclusive basis that there was a divorce action pending."
The trial court made the following findings of fact and conclusions of law:
"1.  The parties were married on May 8, 1976 and have one child, to-wit: Kimberly Mae Thomas, born January 29, 1978.
"2.  Sometime in early January, 1987 respondent Carl E. Thomas filed suit for divorce known as Case No. 87DR-01-49.
"3.  The defendant Clara M. Thomas was served with said divorce action sometime prior to January 16, 1987.
"4.  On January 16, 1987, the petitioner Clara M. Thomas filed her petition for Ex Parte Temporary P Order and for a Protection Order.
"5.  An Ex Parte Temporary Protection Order was granted on January 16, 1987.
"6.  Hearing was scheduled before the court on January 23, 1987 to determine whether to grant the final Civil Protection Order sought by the petitioner.
"7.  The Civil Protection Order was denied on the sole and exclusive basis that there was a prior divorce action taken.
"8.  No testimony was taken at the hearing."
The purpose of a civil protection order issued pursuant to R.C.3113.31 is to provide a petitioner or other household member with protection from domestic violence (R.C. 3113.31 [D] and [E]) and allows for the following relief: an order directing the respondent to refrain from abusing the family or household members; grant possession of the residence or household to the petitioner or other family or household member to the exclusion of respondent; require the respondent to support the petitioner or family or household member; provide for temporary custody or temporary visitation in regards to minor children; require the respondent and/or petitioner to seek counseling; require the respondent to refrain from entering the residence, school, business or place of employment of the petitioner; or other relief the court considers necessary.
Further, R.C. 3113.31(G) provides:
"Any proceeding under this section shall be conducted in accordance with the Rules of Civil Procedure, except that an order under this section may be obtained with or without bond.The remedies and procedures provided in this section are inaddition to, and not in lieu of, any other available civil orcriminal remedies." (Emphasis added.)
Appellee argues that to allow a party to a divorce or dissolution to file for a civil protection order pursuant to R.C.3113.31 will circumvent the provisions of Civ. R. 75. This court disagrees.
A comparison of R.C. 3113.31 and *Page 8 
Civ. R. 75 shows that while the relief available under both provisions is somewhat similar, it is directed to a different purpose. The purpose of a civil protection order issued pursuant to R.C. 3113.31 is to provide protection from domestic violence and, incidental to that relief, to provide for support and shelter; the relief is available to a broader range of petitioners; the scope of relief is broader; there is no residency requirement; and a violation of a civil protection order can form the basis of a criminal offense, R.C. 2919.27. Civ. R. 75, while providing for financial support and custody, does so only incidentally to a divorce or dissolution and is available only to parties to the action.
The statutory criterion to determine whether or not to grant a civil protection order pursuant to R.C. 3113.31 is the existence or threatened existence of domestic violence. While the court may consider whether there is a pending action for divorce or dissolution, and whether a request has been made or an order granted pursuant to Civ. R. 75, the mere filing of an action for divorce is not a basis on which to deny a civil protection order. Thus, the trial court abused its discretion in refusing to grant a civil protection order to petitioner solely for the reason that a divorce had been filed by one of the parties.
The judgment of the trial court is reversed and the cause is remanded.
Judgment reversed and cause remanded.
STRAUSBAUGH, J., concurs.
WHITESIDE, P.J., concurs in part and dissents in part.